Opinion issued August 6, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-19-00310-CV
                            ———————————
   KWOK DANIEL LTD., L.L.P., ROBERT S. KWOK AND THOMAS J.
                      DANIEL, Appellants
                                         V.
                 TEXAS CHILDREN’S HOSPITAL, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Case No. 2018-90615


                          MEMORANDUM OPINION

      Appellants, Kwok Daniel Ltd., L.L.P., Robert S. Kwok, and Thomas J.

Daniel, representing that the parties have agreed to settle the case, have filed a

motion to dismiss the appeal with prejudice. No other party has filed a notice of

appeal, and no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c). And, although
the motion does not include a certificate of conference, more than ten days have

passed and no party has opposed appellant’s motion. See TEX. R. APP. P. 10.1(a)(5),

10.3(a).

      Accordingly, we grant the motion and dismiss the appeal with prejudice. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Lloyd, Landau, and Countiss.




                                        2